t c memo united_states tax_court searcy m ferguson jr and elizabeth l ferguson petitioners v commissioner of internal revenue respondent docket no filed date searcy m ferguson pro_se kathryn f patterson for respondent memorandum opinion wells judge respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure a sec_6651 addition_to_tax for failure_to_file of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure the issues to be decided are as follows whether petitioners may deduct a loss related to the alleged abandonment of real_property by searcy m ferguson’s petitioner bankruptcy_estate whether petitioners may deduct a loss related to the alleged theft of a diamond ring by petitioner’s former wife whether petitioners may deduct a loss related to the alleged failure of petitioner’s former wife to assume the obligation of liens that attached to real_property awarded to her pursuant to an agreement incident_to_divorce whether petitioners may deduct a loss related to the alleged failure of petitioner’s former wife to pay taxes on real_property awarded to her pursuant to an agreement incident_to_divorce whether petitioners are liable for a sec_6651 addition_to_tax for failure_to_file timely and whether petitioners are liable for a sec_6662 accuracy-related_penalty background general background petitioners are husband and wife at the time of the filing of the petition they resided in dallas texas from january of until their divorce in january of petitioner was married to elizabeth robertson ferguson smith ms smith the final judgment and decree of divorce incorporated an agreement incident_to_divorce dated date the divorce agreement to resolve various controversies subsequent to the divorce agreement ms smith and petitioner entered a settlement agreement in the settlement agreement and another settlement agreement in the settlement agreement the vernon property during petitioner purchased three tracts of real_property in or near vernon texas hereinafter collectively referred to as the vernon property during petitioner secured a loan from herring national bank with a lien on the vernon property during december of petitioner filed a bankruptcy petition under chapter of the bankruptcy code with the u s bankruptcy court for the northern district of texas the case 1before petitioner conveyed a small portion of the vernon property was converted from a chapter case to a chapter case and petitioner subsequently transferred the vernon property to the bankruptcy_estate on date pursuant to a court order lifting the automatic_stay herring national bank foreclosed on the vernon property during may of the court approved an application filed by the bankruptcy trustee to abandon remaining property books_and_records of the bankruptcy_estate on grounds that any remaining assets were of de_minimis value on date the court discharged petitioner in bankruptcy the diamond ring during petitioner’s wholly owned s_corporation searcy m ferguson inc the corporation purchased a 25-carat diamond which subsequently was made into a ring the diamond ring presumably at the expense of the corporation at the time of the purchase petitioner was married to ms smith the divorce agreement designated the diamond ring as the separate_property of ms smith as plaintiffs in a suit filed against ms smith in texas state court on date petitioner and the corporation claimed inter alia that ms smith was liable for conversion of the diamond ring however the trial_court granted ms smith’s motion for summary_judgment with respect to the conversion claim the court noted that petitioner had agreed pursuant to the settlement agreement not to reopen the divorce case or the divorce agreement consequently the court held petitioner and the corporation to be barred by judgment and estopped by agreement from asserting the conversion claim against ms smith the southampton property during their marriage ms smith and petitioner owned real_property located in southampton new york the southampton property the divorce agreement designated the southampton property as the separate_property of ms smith with respect to encumbrances on real_property subject_to the divorce agreement the divorce agreement contained the following indemnity provision the indemnity provision assumption of encumbrances each party hereby assumes the encumbrances ad_valorem_taxes and liens on all the property each will hold subsequent to the date of this agreement unless express provision is made herein to the contrary and each party agrees to indemnify and hold harmless the other party and his or her property from any claim or liability that the other party will suffer or may be required to pay because of such encumbrances or liens 2as discussed below the trial_court also granted summary_judgment with respect to petitioner’s claims that ms smith breached the divorce agreement by failing to assume the liability for liens on certain real_property and for failing to file a proper federal_income_tax return 3although petitioner and the corporation appealed the judgment of the trial_court they did not claim on appeal that the trial_court erred in granting summary_judgment with respect to the conversion claim from date to date petitioner executed three deeds of trust encumbering his community_property interest in the southampton property as security for loans from union bank trust of dallas union bank on date union bank released the three deeds of trust in a letter dated date union bank provided ms smith’s attorney with the following explanation for the release pursuant to your letter demanding our release of liens on the southampton property we have consulted with our attorney and have agreed to release our liens on the property it does appear that the liens were granted in violation of an injunction at the time and since petitioner has deeded the property to ms smith as a result of their divorce our unrecorded liens are invalid petitioner ultimately repaid the underlying liability to union bank and added as a cause of action in his aforementioned suit against ms smith a claim that ms smith breached the indemnity provision of the divorce agreement by failing to assume the obligation for the liens on the southampton property as with the conversion claim the trial_court granted ms smith’s motion for summary_judgment with respect to the aforementioned breach claim on grounds that petitioner had agreed pursuant to the settlement agreement not to reopen the divorce case or the divorce agreement the court held petitioner to be barred by judgment and estopped by agreement from asserting the aforementioned breach claim against ms smith on appeal the appellate court upheld the trial court’s decision on grounds that the claim was barred by the statute_of_limitations see smith v ferguson s w 3d tex ct app tax_liability with respect to the federal_income_tax returns of ms smith and petitioner the divorce agreement provided as follows manner of preparing u s individual_income_tax_return for each party shall file a separate u s individual_income_tax_return for the year sec_66 of the internal_revenue_code is useable and applicable by spouse in ms smith and petitioner each agree that they will file their separate returns for in accordance with said section and pay the tax computed under said separate returns the internal_revenue_service examined petitioner’s federal_income_tax return in docket no this court entered a stipulated decision with respect to petitioner’s federal_income_tax liability petitioner added as a cause of action in his aforementioned state court suit against ms smith a claim that ms smith breached the divorce agreement by failing to file a proper federal_income_tax return and causing petitioner to pay ms smith’s federal_income_tax liability for that year as with the claims discussed above the trial_court granted ms smith’s motion for summary_judgment with respect to the aforementioned breach claim on grounds that petitioner had agreed pursuant to the settlement agreement not to reopen the divorce case or the divorce agreement the trial_court held petitioner to be barred by judgment and estopped by agreement from asserting the aforementioned breach claim against ms smith on appeal the appellate court upheld the trial court’s decision see id the appellate court noted that petitioner indemnified ms smith from federal_income_tax liabilities before pursuant to the settlement agreement id pincite consequently the appellate court held petitioner to be estopped from claiming that ms smith breached the divorce agreement by failing to file a proper federal_income_tax return id 4in smith v ferguson s w 3d n tex ct app the court set forth the tax indemnity provision of the settlement agreement as follows ferguson does hereby agree to pay out of the proceeds of the closing all amounts due to the united_states internal_revenue_service for past due federal income taxes which have resulted in placement of federal tax_liens against any asset in which smith has a present_interest and to further obtain releases for smith from the internal_revenue_service releasing federal tax_liens that it now has in any such property in which smith has an interest ferguson further agrees to indemnify and hold smith harmless from any and all demands claims actions and lawsuits including expenses costs and attorney’s fees incurred in connection with the defense thereof or related to any and all taxes whether income ad valorem or of any other character plus any penalties and interest associated therewith for tax years prior to petitioners’ federal_income_tax return petitioners filed a federal_income_tax return on date respondent timely mailed a statutory_notice_of_deficiency to petitioners petitioners timely filed a petition with this court for a redetermination of the determined deficiency and filed an amended petition on date petitioners subsequently submitted an amended federal_income_tax return amended tax_return in connection with respondent’s appeals_office review of the instant case with the exception of certain disputed deductions that are described in detail below the parties stipulate that the amended tax_return accurately reflects petitioners’ tax_liability for discussion the parties dispute whether petitioners are entitled to deductions with respect to the alleged abandonment of the vernon property by petitioner’s bankruptcy_estate the alleged theft of the diamond ring by ms smith the alleged failure of ms smith to assume the obligation for the liens on the southampton property and the alleged failure of ms smith to file a proper federal_income_tax return deductions are a matter of legislative grace and petitioners bear the burden of proving that they are entitled to 5petitioners had filed a request to extend the filing due_date to date the claimed deductions see rule a 292_us_435 290_us_111 we now turn to our analysis of the disputed deductions alleged abandonment of the vernon property respondent contends that the vernon property is treated for federal_income_tax purposes as the property of petitioner’s bankruptcy_estate the bankruptcy_estate upon the commencement of the bankruptcy case pursuant to sec_1398 and consequently that petitioners did not realize a loss upon any disposition of the vernon property by the bankruptcy_estate in petitioners contend that the bankruptcy_estate abandoned the vernon property to herring national bank in and that petitioners acquired the right to recognize a related loss when petitioner purchased all assets and claims of his bankruptcy_estate in a foreclosure sale on date the record does not support petitioners’ contention that the bankruptcy_estate abandoned the vernon property in rather the parties stipulated that herring national bank foreclosed its lien on the vernon property on date and petitioners have offered no evidence that the bankruptcy_estate abandoned the vernon property before the foreclosure furthermore the 6we note that petitioners have made no contentions with respect to sec_7491 bankruptcy trustee’s final report indicates that the vernon property was not abandoned by the bankruptcy_estate as noted above the court approved an application filed by the bankruptcy trustee to abandon remaining property books_and_records of the bankruptcy_estate in may of at that time however the bankruptcy_estate did not include the vernon property which was the subject of the foreclosure by herring national bank in petitioners have failed to demonstrate that the bankruptcy_estate abandoned the vernon property in consequently we hold that petitioners are not entitled to deduct a loss in with respect to the alleged abandonment alleged theft or embezzlement of the diamond ring by ms smith respondent contends that petitioners are not entitled to a theft_loss deduction because ms smith lawfully possessed the diamond ring pursuant to the divorce agreement petitioners contend that the corporation owned the diamond ring at all relevant times that the corporation was not a party to the 7because we hold that petitioners failed to demonstrate that the bankruptcy_estate abandoned the vernon property in we need not decide whether such an abandonment would result in a loss for federal_income_tax purposes see 122_tc_353 8petitioners contend that the divorce agreement created a bailment with respect to the diamond ring and ms smith held a mere right to possession as the bailee divorce agreement and consequently that the divorce agreement’s designation of the diamond ring as the separate_property of ms smith was ineffective because ms smith refused to return the diamond ring to the corporation upon demand petitioners contend that ms smith embezzled the diamond ring and that petitioners are entitled to a related sec_165 theft_loss deduction in sec_165 generally provides for the deduction of certain casualty losses including losses from theftdollar_figure for purposes of 9petitioners rely on an alleged prior state court decision although petitioners have provided this court with no evidence as to the alleged state court decision we understand petitioners’ position to be that the court rejected a claim by the corporation that ms smith breached the divorce agreement with respect to certain oil_and_gas_properties on grounds that the corporation was not a party to the divorce agreement petitioners contend that the state court decision that the corporation was not a party to the divorce agreement terminated ms smith’s right of possession with respect to the ring sec_165 losses a general_rule --there shall be allowed as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise c limitation on losses of individuals --in the case of an individual the deduction under subsection a shall be limited to-- except as provided in subsection h losses of property not connected with a trade_or_business or a transaction entered into for profit if such losses continued sec_165 the term theft includes but is not limited to larceny embezzlement and robbery sec_1_165-8 income_tax regs the law of the jurisdiction where the alleged loss is sustained governs the determination of whether a theft or embezzlement occurred 97_tc_200 tex penal code ann sec dollar_figure vernon supp defines theft as follows sec_31 theft a a person commits an offense if he unlawfully appropriates property with intent to deprive the owner of property b appropriation of property is unlawful if it is without the owner’s effective consent petitioners bear the burden of proving that a theft has occurred and that the requirements of sec_165 have been met see 121_tc_308 petitioners have failed to show that ms smith unlawfully appropriated the diamond ring although the corporation was not a party to the divorce agreement petitioner the sole shareholder of the corporation was a party to the divorce agreement the facts and circumstances demonstrate that either petitioner consented to the designation of the diamond ring as continued arise from fire storm shipwreck or other_casualty or from theft the separate_property of ms smith on behalf of the corporation or the corporation ratified the designationdollar_figure see 775_f2d_660 5th cir consequently we conclude that petitioners have failed to show that ms smith did not receive the corporation’s effective consent with respect to the diamond ring and have failed to prove that a theft of the ring occurred accordingly we hold that petitioners are not entitled to deduct a loss in with respect to the alleged theft of the diamond ring alleged failure of ms smith to assume obligation for liens on the southampton property respondent contends that petitioners are not entitled to deduct a loss related to the alleged failure of ms smith to assume the obligation for liens on the southampton property because no related liability existed between petitioner and ms smith petitioners contend that ms smith’s failure to assume the obligation for liens on the southampton property constituted a theft and or a bad_debt and that petitioners are entitled to a deductiondollar_figure 11the parties stipulated that petitioner was the sole shareholder of the corporation 12petitioners do not specify whether the claimed deduction constitutes a sec_165 theft_loss deduction or a sec_166 bad_debt deduction with respect to the liens on the southampton property petitioners have presented no evidence that ms smith unlawfully appropriated petitioner’s property intending to deprive him of it consequently we hold that petitioners are not entitled to a sec_165 theft_loss deduction with respect to the alleged failure of ms smith to assume the obligation of liens on the southampton property see rule a furthermore petitioners have failed to demonstrate that they are entitled to a sec_166 bad_debt deduction with respect to the liens on the southampton property sec_166 generally provides that a taxpayer may deduct the amount of certain debts owed to the taxpayer which become worthless in the year of the deductiondollar_figure sec_166 provides that the loss sec_166 bad_debts a general_rule -- wholly worthless debts --there shall be allowed as a deduction any debt which becomes worthless within the taxable_year partially worthless debts --when satisfied that a debt is recoverable only in part the secretary may allow such debt in an amount not in excess of the part charged off within the taxable_year as a deduction d nonbusiness debts -- general rules --in the case of a taxpayer other than a corporation-- continued of a noncorporate taxpayer resulting from the worthlessness of a nonbusiness_debt is treated as a short-term_capital_loss sec_166 under certain circumstances a taxpayer’s payment in discharge of an agreement to act as guarantor endorser indemnitor or other secondary obligor hereinafter generally referred to as guarantor may be either deducted as a worthless business debt pursuant to sec_166 or deducted as a worthless nonbusiness_debt pursuant to sec_166 subject_to treatment as a short-term_capital_loss dollar_figure continued a subsection a shall not apply to any nonbusiness_debt and b where any nonbusiness_debt becomes worthless within the taxable_year the loss resulting therefrom shall be considered a loss from the sale_or_exchange during the taxable_year of a capital_asset held for not more than year nonbusiness_debt defined --for purposes of paragraph the term nonbusiness_debt means a debt other than-- a a debt created or acquired as the case may be in connection with a trade_or_business of the taxpayer or b a debt the loss from the worthlessness of which is incurred in the taxpayer’s trade_or_business sec_1_166-9 losses of guarantors endorsers and indemnitors incurred on agreements made after date in taxable years beginning after such date -- continued however such a payment may be treated as a worthless_debt only if the taxpayer entered into the agreement to act as guarantor either in the course of the taxpayer’s trade_or_business or in a transaction for profit the taxpayer had a legally enforceable duty to make the payment and the taxpayer entered into the agreement before the obligation became continued a payment treated as worthless business debt this paragraph applies to taxpayers who after date enter into an agreement in the course of their trade_or_business to act as or in a manner essentially equivalent to a guarantor endorser or indemnitor of or other secondary obligor upon a debt obligation subject_to the provisions of subparagraphs c d and e of this section a payment of principal or interest made during a taxable_year beginning after date by the taxpayer in discharge of part or all of the taxpayer’s obligation as a guarantor endorser or indemnitor is treated as a business debt becoming worthless in the taxable_year in which the payment is made or in the taxable_year described in paragraph e of this section neither sec_163 relating to interest nor sec_165 relating to losses shall apply with respect to such a payment b payment treated as worthless nonbusiness_debt this paragraph applies to taxpayers other than corporations who after date enter into a transaction for profit but not in the course of their trade_or_business to act as or in a manner essentially equivalent to a guarantor endorser or indemnitor of or other secondary obligor upon a debt obligation subject_to the provisions of paragraphs c d and e of this section a payment of principal or interest made during a taxable_year beginning after date by the taxpayer in discharge of part or all of the taxpayer’s obligation as a guarantor endorser or indemnitor is treated as a worthless nonbusiness_debt in the taxable_year in which the payment is made or in the taxable_year described in paragraph e of this section neither sec_163 nor sec_165 shall apply with respect to such a payment sec_1_166-9 income_tax regs worthless sec_1_166-9 income_tax regs furthermore such a payment may be treated as a worthless_debt only if the taxpayer demonstrates that reasonable consideration was received in return for the assumption of the secondary liability we understand petitioners’ contention to be that petitioner’s payment of the underlying liability to union bank in discharge of petitioner’s obligation as a guarantor may be treated as a worthless_debt and that petitioners may deduct the payment pursuant to sec_166 or d however petitioners have made no contentions and offered no evidence that petitioner entered into an agreement to act as a guarantor in exchange for reasonable consideration that petitioner entered into such an agreement in the course of his trade_or_business or a transaction for profit that petitioner had an enforceable legal duty to make the payment or that petitioner entered into such an agreement before the obligation became worthless accordingly we conclude that petitioners have failed to demonstrate that petitioner’s payment of the underlying liability to union bank constitutes a worthless_debt for purposes of sec_166 consequently we hold that petitioners are not entitled to deduct the payments as either a worthless business debt pursuant to sec_166 or as a worthless nonbusiness_debt pursuant to sec_166 alleged failure of ms smith to file a proper federal_income_tax return respondent contends that petitioners are not entitled to deduct a loss with respect to the alleged failure of ms smith to file a proper federal_income_tax return because no related liability existed between ms smith and petitioner petitioners contend that ms smith and petitioner agreed pursuant to the divorce agreement to file separate federal_income_tax returns that ms smith failed to file a proper federal_income_tax return that petitioner’s return was audited and he was required to pay ms smith’s tax_liability of dollar_figure that ms smith’s failure_to_file a proper federal_income_tax return constitutes theft by swindling and false pretenses and that petitioners are entitled to deduct the dollar_figure as a bad_debt_loss and or as a theft lossdollar_figure petitioners have failed to demonstrate that they are entitled to a sec_165 theft_loss deduction related to the alleged failure of ms smith to file a proper federal income 15petitioners contend that their accountant determined that ms smith’s alleged failure_to_file a proper federal_income_tax return resulted in expenses to petitioner of dollar_figure after allowing her all credits for community splitting 16petitioners do not specify whether the claimed deduction constitutes a sec_165 theft_loss deduction or a sec_166 bad_debt deduction tax_return petitioners have presented no evidence that ms smith unlawfully appropriated petitioner’s property intending to deprive him of it on the contrary the record demonstrates that petitioner agreed pursuant to the settlement agreement to indemnify ms smith with respect to any and all taxes for tax years prior to as discussed above in smith v ferguson s w 3d pincite the court held that petitioner’s indemnifying ms smith against federal_income_tax liabilities effectively estopped petitioner from later claiming that ms smith breached the divorce agreement by failing to file a proper federal_income_tax return we conclude that petitioners have failed to show that the alleged failure of ms smith to file a proper federal_income_tax return constitutes a theft consequently we hold that petitioners are not entitled to a sec_165 theft_loss deduction for the failure of ms smith to file a proper federal_income_tax return furthermore petitioners have failed to demonstrate that they are entitled to a sec_166 bad_debt deduction related to the alleged failure of ms smith to file a proper federal_income_tax return we understand petitioners’ contention to be that petitioner’s payment of ms smith’s tax_liability in discharge of petitioner’s obligation as a guarantor may be treated as a worthless_debt and that petitioners may deduct the payment pursuant to either sec_166 or d the record demonstrates that petitioner indemnified ms smith against federal_income_tax liabilities for the tax_year pursuant to the settlement agreement however petitioners have made no contentions and offered no evidence that petitioner entered into the aforementioned agreement in the course of his trade_or_business or a transaction for profit consequently we conclude that petitioners failed to demonstrate that petitioner’s payment of ms smith’s tax_liability constitutes a worthless_debt for purposes of sec_166 see sec_1_166-9 income_tax regs accordingly we hold that petitioners are not entitled to deduct the payment as either a worthless business debt pursuant to sec_166 or as a worthless nonbusiness_debt pursuant to sec_166 addition_to_tax for failure_to_file respondent contends that petitioners did not file their federal_income_tax return within the time prescribed by law and consequently that petitioners are liable for an addition_to_tax pursuant to sec_6651 petitioners contend that their bank and tax records were the subject of a subpoena related to petitioner’s bankruptcy case that the records were not returned to them until november of despite petitioner’s repeated demands that the records were out of order upon their return and consequently that petitioners were unable to timely file their federal_income_tax return sec_6651 provides for an addition_to_tax of percent of the tax required to be shown on the return for each month or fraction thereof for which there is a failure_to_file not to exceed percent the addition_to_tax for failure_to_file a return timely will be imposed if the return is not filed timely unless the taxpayer shows that the delay was due to reasonable_cause and not willful neglect sec_6651 the commissioner bears the burden of production with respect to the addition_to_tax sec_7491 the parties stipulated that petitioners filed their federal_income_tax return on date after receiving a 6-month extension consequently we must determine whether petitioners have shown that the delay was due to reasonable_cause and not willful neglect a delay is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time sec_301 c proced admin regs willful neglect is defined as a conscious intentional failure or reckless indifference 469_us_241 in the instant case the record demonstrates that petitioners requested and were granted a 6-month extension to file the federal_income_tax return petitioners contend and respondent does not dispute that petitioners lacked access to essential financial records as of date however petitioners did not make any attempt to file a return reporting their income and expenses as accurately as they could using the best information available see 93_tc_434 on the basis of the instant record we conclude that petitioners have not shown that the delay was due to reasonable_cause consequently petitioners are liable for a sec_6651 addition_to_tax for failure_to_file a timely return petitioners further contend that the bankruptcy code precludes the assessment of a sec_6651 addition_to_tax for failure to filedollar_figure however in exercising jurisdiction to redetermine a deficiency this court lacks jurisdiction to decide whether the deficiency and the related addition_to_tax were discharged in a prior bankruptcy proceeding 94_tc_1 75_tc_389 cf 120_tc_114 tax court’s jurisdiction to decide whether discharge occurred extends to sec_6330 proceedings but not to 17petitioners’ reply brief set forth the aforementioned contention as follows further petitioners the injured taxpayers assert that any late penalties for a faultless tax_year late filing are statutorily and explicitly barred by applicable federal bankruptcy statutes the irs baroque twist sidesteps bankruptcy laws no further discussion of the penalty issue seems appropriate or necessary deficiency suits consequently we do not decide whether the discharge_in_bankruptcy released petitioners from the liability for the sec_6651 addition to taxdollar_figure accuracy-related_penalty respondent contends that petitioners’ federal_income_tax return reflected a substantial_understatement that there was no reasonable_cause for the understatement and consequently that petitioners are liable for an accuracy-related_penalty pursuant to sec_6662 sec_6662 imposes a 20-percent accuracy-related_penalty with respect to the portion of any underpayment_of_tax attributable to a substantial_understatement_of_income_tax an understatement is the excess of the amount of tax required to be shown on the return over the amount of tax that is actually shown on the return sec_6662 a substantial 18petitioners’ amended petition contended inter alia that the bankruptcy_estate paid the entire tax_liability determined by the bankruptcy court that the bankruptcy court discharged petitioner on date and consequently that respondent is precluded from subsequently asserting any deficiency against petitioners petitioners made no further contention at trial or on brief that the bankruptcy court discharged the underlying tax_liability at issue and the parties have presented no evidence with respect to such a discharge as discussed above this court lacks jurisdiction to decide whether a deficiency was discharged in a prior bankruptcy proceeding 94_tc_1 75_tc_389 consequently we do not decide whether the bankruptcy court discharged the underlying deficiency addition_to_tax or accuracy-related_penalty for petitioners’ tax_year understatement of income_tax exists if the amount of the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 however the amount of an understatement is reduced by any portion for which there was substantial_authority for the taxpayer’s treatment or the relevant facts affecting the item’s tax treatment were adequately disclosed in the return or in a statement attached to the return and there is a reasonable basis for the tax treatment in addition no penalty under sec_6662 may be imposed with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for the portion and that the taxpayer acted in good_faith with respect to the portion sec_6664 pursuant to sec_7491 respondent bears the burden of production with respect to the determined accuracy-related_penalty consequently respondent must produce sufficient evidence to demonstrate that the accuracy-related_penalty is appropriate see 116_tc_438 once respondent meets his burden of production petitioner must produce sufficient evidence to persuade the court that respondent’s determination is incorrect id pincite the evidence demonstrates that the federal_income_tax liability for petitioners’ tax_year is dollar_figure but that petitioners reported zero income_tax on their federal_income_tax return because dollar_figure exceeds dollar_figure and percent of the amount required to have been shown on petitioners’ return we conclude that respondent has produced sufficient evidence to demonstrate that the underpayment is attributable to a substantial_understatement and that an accuracy-related_penalty is appropriate see sec_6662 in the petition petitioners contended that no penalty should be imposed because there was absolute full disclosure petitioners acted in good_faith and any understatement was due to reasonable_cause however petitioners made no contentions and produced no evidence opposing the sec_6662 accuracy-related_penalty at trial or on brief see rule sec_142 sec_149 burris v commissioner tcmemo_2001_49 consequently petitioners have failed to persuade the court that respondent’s determination with respect to the accuracy-related_penalty was incorrect accordingly we hold that petitioners are liable for a sec_6662 accuracy-related_penalty for substantial_understatement of tax we have considered all of the contentions that the parties have raised to the extent not addressed herein those contentions are without merit or unnecessary to reach to reflect the foregoing decision will be entered for respondent
